Hutcheson, Justice.
1. Where an execution issued on October 8, 1929, recorded on the same day, and based upon a judgment rendered on September 3, 1929, was levied on certain realty as the property of the defendant in execution, and a claim to said realty was interposed on November 5, 1929, and where upon a trial of the issue thus made a verdict was rendered in favor of the plaintiff in execution on April 28, 1931, and judgment entered thereon on April 29, 1931; and upon a subsequent trial of the same ease a verdict was rendered in favor of the claimant on March 22, 1932, and judgment entered thereon on the same day, the claimant, on a third trial of the case on March 15, 1937, could not be heard to assert that pending such levy and the final trial and disposition of such claim the statute of limitations continued to run against the execution, so that at the time of the third trial the judgment or execution had become dormant. Code, § 110-1001; Ryals v. Widencamp, 184 Ga. 190 (3) (190 S. E. 353).
2. The court did not err in granting a new trial after verdict and judgment for the claimant on the third trial of the case, on motion in which error was assigned on the refusal to allow the execution and the previous verdicts and judgments to be introduced in evidence.

Judgment affirmed.


All the Justices concur.